1
2
3
4
                                                         JS-6
5
6
7
8                     IN THE UNITED STATES DISTRICT COURT
9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   WENDY GISH, et al.,                        5:20-cv-00755-JGB-KK
12                                              JUDGMENT
                                  Plaintiffs,
13
                v.
14
     GAVIN NEWSOM, et al,
15
16                              Defendants.

17
18
19
20        JUDGMENT IS ENTERED IN FAVOR OF DEFENDANTS. The
21   Complaint is DISMISSED WITH PREJUDICE.
22
23
24
25
26
     Dated: December 11, 2020                    __________________________
27                                               The Honorable Jesus G. Bernal
28                                               United States District Judge

                                            1
